TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 24, 2013



                                     NO. 03-11-00667-CR


                               Kenneth Dale Wooten, Appellant

                                                   v.

                                  The State of Texas, Appellee




           APPEAL FROM 424TH DISTRICT COURT OF LLANO COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment of conviction: IT IS ORDERED, ADJUDGED AND DECREED by the Court that

the judgment of conviction of the trial court is in all things affirmed; and it appearing that the

appellant is indigent and unable to pay costs, that no adjudication as to costs is made; and that

this decision be certified below for observance.